Citation Nr: 1527319	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  02-13 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of an injury to the low back. 

3.  Entitlement to service connection for residuals of an injury to the neck. 

4.  Entitlement to service connection for a right shoulder disorder. 

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for vision problems associated with diabetes mellitus.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

9.  Entitlement to a compensable evaluation for migraine headaches.

10.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.

11.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1979.  The Veteran also served in the Alabama Army National Guard with periods of active duty for training (ACDUTRA) from October 1974 to March 1975 and from July 9, 1977, to July 23, 1977.   

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As to the claims of service connection for residuals of an injury to the low back and neck as well as the right shoulder disorder and the claim for a compensable evaluation for bilateral hearing loss, in January 2007 the Board denied these claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2008, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's January 2007 decision.  In March 2009 and June 2011, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.

All of the claims but the claim of service connection for a psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A psychiatric disorder, diagnosed as a bipolar disorder, had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, diagnosed as a bipolar disorder, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that the appellant's current psychiatric disorder first manifested itself while he was in service and has continued to the current time.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, service records show that the Veteran complained of nervous problems, confusion, and an inability to sleep at night.  At a separation physical examination, the Veteran reported symptoms of depression, excessive worry, and nervous trouble.  The examining physician stated that he was depressed with Army life.  Moreover, an October 1980 private medical report reflects that the Veteran was diagnosed as having "nervous tension, anxiety and depression."  The post-service medical treatment records thereafter show the Veteran being diagnosed with a bipolar disorder.  The Veteran has also credibly reported recurrent psychiatric symptoms since service.  The post-service medical treatment records and a July 2007 competent and credible statement from his sister corroborate his report of ongoing psychiatric symptoms since service.  

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for a psychiatric disorder, diagnosed as bipolar disorder, is warranted because the disability had its onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a psychiatric disorder, diagnosed as a bipolar disorder, is granted.


REMAND

As to all the remaining issues on appeal, a review of the post-remand record reveals that evidence dated from approximately June 2012 to January 2015 is missing from the record on appeal.  Moreover, the Board's informal attempts to obtain and associate these missing records with the claims file did not met with success.  Therefore, the Board has no other option but to once again remand the appeal to attempt to obtain and associate with the record these missing records.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 19.9 (2014). 

As to the claims for a compensable evaluation for migraine headaches and a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities, in March 2015 the Veteran filed a notice of disagreement (NOD) as to the February 2015 rating decision that denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

While the appeal is in remand status, any outstanding contemporaneous VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED for the following actions:

1.  The AOJ should obtain and physically or electronically associate with the record on appeal the missing June 2012 to January 2015 records.  In attempting to reconstruct the claims file, the AOJ should, among other things, contacting the Veteran and his representative and requesting copies of any of the missing records they may have in their possession.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that further efforts to obtain them would be futile.  If this event, a memorandum of unavailability should be prepared that documents fully all actions taken to obtain the requested records and the Veteran and his representative should be notified in writing of which records could not be located.

2.  The AOJ should issue a SOC as to the claims for a compensable evaluation for migraine headaches and a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  Only if the Veteran thereafter perfects an appeal as to either claim, should it be returned for review by the Board.

3.  The AOJ should physically or electronically associate with the claims file the Veteran's post-April 2014 treatment records from the Tuscaloosa VA Medical Center, post-May 2014 treatment records from the Little Rock VA Medical Center, and post-January 2015 treatment records from the Birmingham VA Medical Center.

4.  Ask the Veteran to provide VA with authorizations for VA to obtain and physically or electronically associate with the claims file any outstanding private treatment records. 

5.  Thereafter, adjudicating the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations and citation to all evidence added to the claims file since the most recent SSOCs.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


